Citation Nr: 0820535	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-09 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted a 
claim for service connection for diabetes mellitus with a 
twenty percent evaluation, effective May 26, 2005, and denied 
a claim for service connection for hypertension secondary to 
service-connected diabetes mellitus. 


FINDING OF FACT 

The most probative medical evidence of record supports a link 
between the veteran's hypertension and his service-connected 
diabetes mellitus.


CONCLUSION OF LAW

Hypertension has been shown to be proximately due to or the 
result of service-connected diabetes mellitus. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required. The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  Service connection may also be 
granted for certain chronic diseases, including hypertension, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection, a claimant must generally 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected. 38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.  The 
regulation which governs service connection on the basis of 
aggravation was revised, effective in October 2006.  However, 
since the claim underlying this appeal was submitted prior to 
that date, the prior version of 38 C.F.R. § 3.310 applies.

The evidence of record does not show that the veteran 
developed hypertension in service or within one year of 
separation from service; nor does the veteran contend 
otherwise.  Rather, the veteran contends that his 
hypertension developed as a result of his service-connected 
diabetes mellitus and he therefore seeks service connection 
for his hypertension on a secondary basis.  

In evaluating whether service connection is warranted on a 
secondary basis, the veteran's post-service medical records 
clearly reveal a diagnosis of hypertension, in conjunction 
with a diagnosis of diabetes mellitus, in May 2005.  
Therefore, the first element of the secondary service 
connection test, whether there is a current diagnosis, has 
been met.  Thus, the second, and only remaining question that 
must now be addressed by the Board is whether there is 
competent medical evidence of record supporting the veteran's 
assertions that his current diagnosis of hypertension was 
either caused by or aggravated by his service-connected 
diabetes mellitus.     See Allen, 7 Vet. App. 439.

In effort to determine whether the veteran's hypertension in 
this case was caused or aggravated by his diabetes mellitus, 
VA obtained an opinion in August 2005 addressing this 
question.  After reviewing the veteran's claim file and 
examining the veteran, the examiner opined that the veteran's 
hypertension was "more likely than not" a secondary 
complication to his service-connected diabetes mellitus.  The 
examiner reasoned that because the veteran was diagnosed with 
the two conditions at the same time, hypertension was more 
likely than not a secondary complication to diabetes 
mellitus.  

While the August 2005 examiner determined that the veteran's 
hypertension developed secondary to the diabetes mellitus, a 
notation in the medical records contradicts the rationale for 
the examiner's opinion, in that in a May 2005 statement, the 
veteran reported a diagnosis of hypertension in 1985, many 
years before he was diagnosed with diabetes mellitus.  

Clinical records dated in May 2005 indicate that while 
completing an Agent Orange questionnaire, the veteran 
reported experiencing hypertension in 1985.  Additional 
medical records dated in May 2005 include hypertension as a 
part of the veteran's general medical history, unrelated to 
the Agent Orange questionnaire.  As noted, the examiner at 
the time of the VA examination in August 2005 reasoned that 
the veteran's hypertension was more likely than not a 
secondary complication of his diabetes mellitus because the 
two conditions were diagnosed at the same time.  The RO 
denied the veteran's claim for service connection on a 
secondary basis due to the inconsistency between the 
notations regarding hypertension in the veteran's medical 
records and the opinion rendered at the VA examination.  If 
the veteran was indeed diagnosed with hypertension prior to 
being diagnosed with diabetes mellitus, then it follows that 
the rationale linking the two conditions because they were 
diagnosed at the same time is based on an inaccurate factual 
premise and therefore not probative evidence.

The veteran, however, contends that he was not diagnosed with 
sustained clinical hypertension in 1985, rather that he fell 
and broke his arm and while being treated for the injury, his 
blood pressure was found to be high as a result of the 
trauma.  The veteran contends that the doctor at that time 
attributed his temporarily high blood pressure to 
circumstances of the injury and treatment in a trauma 
situation.  The veteran further contends that the first time 
he was diagnosed with sustained hypertension was in 2005, in 
conjunction with his diagnosis of diabetes mellitus.  

The Board finds that there is no evidence on record 
indicating that the veteran was diagnosed with hypertension 
by a medical professional prior to May 2005, nor is there 
evidence on record to support a conclusion that the 
hypertension the veteran experienced in 1985 was a static 
condition.  The veteran reported, at the time of his 
diagnosis of diabetes mellitus, that he had not received 
medical treatment for twenty years.  The Board notes that the 
lack of evidence indicating a diagnosis of persistent 
hypertension or on-going treatment for hypertension since 
1985 weighs in favor of the veteran's contention that he was 
not diagnosed with clinical hypertension at that time. 

The Board finds that the notations of hypertension prior to 
the veteran's diagnosis of diabetes mellitus do not negate 
his entitlement to service connection on a secondary basis as 
they do not confirm a diagnosis of sustained hypertension 
prior to 2005.  Significantly, the Board is responsible for 
assessing the credibility and weight to be given to the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In this case, the Board finds the 
August 2005 opinion to be more probative evidence 
demonstrating a relationship between diabetes mellitus and 
hypertension than the indications of hypertension in the 
veteran's medical records in May 2005, which merely show that 
the veteran at one point experienced elevated blood pressure. 

The probative evidence in this case demonstrates that it is 
at least as likely as not that the veteran's hypertension 
developed as a result of his service-connected diabetes 
mellitus.  Significantly, there is no probative evidence to 
the contrary.     See Mariano v. Principi, 17 Vet. App. 305, 
312 (2003) (holding that the Board is not permitted to seek 
additional development for the purpose of obtaining evidence 
against the claim).

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that it is as likely as not that the veteran 
has hypertension secondary to his service-connected diabetes 
mellitus.  Therefore, the criteria for service connection are 
met and service connection for hypertension is granted. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension secondary to service-
connected diabetes mellitus type II is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


